Citation Nr: 1528510	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-02 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for prostate cancer.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In April 2015, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claims.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. App. 69 (1995).

The AMC should obtain all outstanding VA medical treatment records relating to the Veteran's treatment for prostate cancer.  The Veteran's claims file contains incomplete medical records from the VA Medical Center (VAMC) in Dublin, Georgia and Augusta, Georgia, dating since January 2005.  Specifically, one record contains only pages numbered 37 to 53.  However, at his April 2015 Board hearing, the Veteran testified that he initially visited the Dublin VAMC in April or May of 2003, immediately following his discharge.  These records are not contained within the claims file.  The AMC should request copies of outstanding VA medical treatment records regarding treatment for prostate cancer, or any preliminary diagnostic testing for prostate cancer, from the Dublin, Georgia and Augusta, Georgia VAMCs dated April 2003 to present.

As to the claim of entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for prostate cancer, the Board notes that January 2005 treatment records from Dublin VAMC show initial attempts to biopsy the Veteran's prostate to rule out the possibility of prostate cancer, due to elevated PSA levels.  That attempt was unsuccessful, as were October and December 2005 biopsies.  January 2006 VA treatment records note that the third biopsy sample was inadequate, but the "index of suspicious" was quite low.  The records stated that the Veteran would be monitored for any significant elevation in PSA levels, at which time a different method of prostate biopsy would be obtained.  A March 2006 treatment record states that the Veteran's PSA was persistently elevated, currently at 5.3 and had been in the range of 4.5 to 5.3 for the last two years without progressive change, though the last 3 biopsies provided inadequate samples.  The note requests a consultation with urologist.  Later treatment notes dated January 2007 from the Augusta VAMC show the Veteran had been referred from the Dublin VAMC with elevated PSA levels.  February 2007 treatment notes indicated a diagnosis of prostate cancer.

The Veteran asserts that the VA was negligent both in failing to provide a timely diagnosis of prostate cancer prior to February 2007, in spite of elevated PSA levels, and for failing to schedule him for a consult with a urologist until January 2007 following a third unsuccessful prostate biopsy in December 2005.  The Veteran also claims the VA physicians at the Dublin VAMC falsified information by informing him that adequate biopsy material was collected during his January, October and December 2005 biopsies, and that testing revealed no cancer, indicating elevated PSA levels for other reasons than cancer.

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).  38 U.S.C.A. § 1151 indicates that a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault is necessary for entitlement to compensation.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

Based on the foregoing, it appears there is a clear diagnosis of prostate cancer, which the Veteran claims is the additional disability sustained by the VA's negligence.  It is unclear, however, whether there are additional residuals of the prostate cancer, which was initially diagnosed and treated 8 years ago.  Moreover, the Board finds that a medical opinion would be helpful in determining whether the Veteran's prostate cancer and any additional residuals of prostate cancer were the continuance or natural progress of a disease or injury proximately caused by VA's failure to timely diagnose and properly treat the same or were the proximate cause of an event not reasonably foreseeable.  It is also unclear if VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  Therefore, an examination and opinion are required in order to fully and fairly adjudicate the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's treatment records from the VAMCs in Dublin, Georgia and Augusta, Georgia, dated from April 2003 to the present, specifically to include any executed Standard Form 522 medical consent forms related to his January, October and December 2005, and January 2007 prostate biopsy procedures.  If a negative response is received from the VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.  Any and all efforts to secure such treatment records must be properly documented in the claims file.

2.  After the outstanding treatment records are obtained, schedule the Veteran for a VA examination by a medical professional with the appropriate expertise.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) with respect to the following:

(a)  Does the Veteran have any additional disability in the form of residuals of prostate cancer?

(b)  Was the Veteran's prostate cancer or any diagnosed residuals of prostate cancer the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment?

(c)  Was the Veteran's prostate cancer or any residuals of prostate cancer the continuance or natural progress of a disease or injury proximately caused by VA's failure to timely diagnose and properly treat the same, to specifically include treatment provided by the Dublin VAMC from 2003 to 2007 relating to treatment for elevated PSA, including three unsuccessful attempts to collect prostate tissue for biopsy (January, October and December 2005), which the Veteran alleges resulted in a failure to provide a timely diagnosis of prostate cancer? 

(d)  Did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

(e)  Was the proximate cause of the Veteran's prostate cancer or any residuals of prostate cancer, an event not reasonably foreseeable?

In answering the questions above, the examiner is advised that the Veteran claims his prostate cancer could have been diagnosed earlier than February 2007 but for the Dublin VAMC's negligence.  Specifically, the Veteran contends the Dublin VAMC failed to inform him that adequate prostate tissue samples were not obtained by biopsy in January, October and December 2005, misinformed him that he did not have prostate cancer, and failed to schedule him for a timely consult with a urologist following the December 2005 failed biopsy.  The examiner is asked to discuss: (1) the January, October and December 2005 VA biopsy reports; (2) the January 2006 VA treatment note indicating a low index of suspicion for prostate cancer and a plan to monitor future PSA levels; (3) the March 2006 VA treatment note referring the Veteran for a urology consult; and (4) the January and February 2007 biopsy report and diagnosis of prostate cancer.

The claims file should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for prostate cancer, claimed as due to negligent VA medical treatment.  Consider any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




